DETAILED ACTION
The following NON-FINAL Office Action is in response to Applicant’s Remarks filed on 12/21/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Status of Claims
Claims 1-21 were previously pending and subject to a final Office Action mailed 09/24/2020. Claims 1, 8, 15, and 21 were amended. Claims 1-21 are currently pending and are subject to the non-final Office Action below. 

	
	
	

Response to Arguments
35 USC § 103
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
First, Applicant’s argues on page 11-12 “there is no objective reason for modifying the parking managers of Kotecha according to the disclosure of Carrara…A person having ordinary skill in the art at the time of the filing of the instant application would have understood the parking manager of Kotecha to not collect data regarding an individual parking space but rather collect data for an entire parking garage or parking lot”. Examiner respectfully disagrees. As Examiner cited within the previous Office Action, in Kotecha paragraphs 19 and 24 availability of each individual parking spot is sent to the parking manager; thus, a person of ordinary skill in the art would understand that the parking manager of Kotecha collects data regarding individual parking spaces. Furthermore, Kotecha’s parking is specifically recited to manage ”one or more parking meters … associated with on-street or other parking spots” (paragraph 18); thus, each parking spot can have a meter to supply the data to parking manager.  Examiner modifying Kotecha to also collect environmental conditions data for each individual parking space. 
Applicant argues on page 11 “The parking managers of Kotecha are not associated with individual spots but rather an entire parking garage or parking lot”. Examiner respectfully disagrees with such an interpretation. Kotecha parking manager manages multiple parking garages and lots, but the management of the parking garages and lots requires the parking manager to receive data about each individual parking spot; thus, the parking managers of Kotecha are associated with individual spots. 
Applicant argues on page 13, Konrardy does not teach environmental conditions including weather data surrounding the vehicle or using weather data to generate a route. Examiner respectfully disagrees. Examiner relies on primary reference Tippelhofer to teach weather data surrounding the vehicle (of independent claims) and Konrardy to teach using weather data to generate a route (of claim 21). As Examiner cited within the previous Office Action, Konrardy Column 48 Line 39 to Column 52 Line 17 teaches adjustment of a route to a target location may be performed based on changing weather conditions. Column 49 Line 10-16 “If a route adjustment is requested or required during the vehicle trip, . 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5-8, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tippelhofer et al. (US 2014/0266805) in view of Kotecha et al. (US 2015/0066545) in further view of Carrara (US 2017/0236417).

As per independent Claim 1, Tippelhofer teaches a parking analysis system comprising: 
-“a first plurality of sensors within a first vehicle” (see Tippelhofer Paragraph 17 and 19)
-“a parking database storing historical parking location information” (see Tippelhofer Paragraph 21 and 26)
-“a processing unit comprising a processor” (see Tippelhofer Paragraph 18)
-“a memory unit storing computer-executable instructions, which when executed by the processing unit, cause a parking analysis computing device to” (see Tippelhofer Paragraph 21)
-“receive, from the first plurality of sensors within the first vehicle, data related to a location of the first vehicle and weather conditions surrounding the first vehicle” (see Tippelhofer Paragraph 19 “environmental detectors” and 20 “GPS module”; ¶ 17-19 where the vehicle system includes environment detector 315 such as a thermometer, hygrometer, barometer, wind speed meter, etc for detecting environmental conditions; ¶ 26 environment detector which includes current/forecasted precipitation that may affect a driver’s choice of parking; ¶ 29 where the current weather detected using environment detector is included in the recommendation – the forecasted rain may affect the distance to destination preference)
-“query the parking database to identify historical data associated with the first vehicle and the plurality of locations being evaluated for parking the first vehicle” (see Tippelhofer Paragraph 26)
query the parking database to identify data associated with a parking risk for the plurality of locations being evaluated for parking the first vehicle” (see Tippelhofer Paragraph 24, 26, and 30 where the parking space selection information may be analyzed “regarding environmental conditions that may affect a driver’s choice of parking. Such information may include…news of an event that may affect traffic or parking availability”)
-“based on the data related to the location of the first vehicle and weather conditions surrounding the first vehicle, the data associated with the parking risk of the plurality of locations, the historical data, and a target destination for the first vehicle, determine, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, the recommended parking location being one location of the plurality of locations being evaluated for parking the first vehicle and within a threshold distance of the target destination, the threshold distance determined based on the weather conditions in the plurality of locations” (see Tippelhofer Paragraph 24-26 and 28-31, 34 where the invention uses a variety of factors to recommend a parking location; see specifically ¶ 28-29 where the distance from the destination threshold may change based on the presence of rain or any other environmental factors; ¶ 26 environment detector which includes current/forecasted precipitation that may affect a driver’s choice of parking; ¶ 29 where the current weather detected using environment detector is included in the recommendation – the forecasted rain may affect the distance to destination preference)
-“transmit the recommended parking location and cost to a computing device associated with the first vehicle” (see Tippelhofer Figure 1 and Paragraph 31)
-“cause the recommended parking location and cost to be displayed on a display of the computing device associated with the first vehicle” (see Tippelhofer Figure 2B where the recommended parking location and associated cost are displayed and Paragraph 31)



However, Kotecha teaches:
-“a second plurality of sensors within a plurality of structures” (see Kotecha ¶ 16, 18-19 where the second plurality of sensors are the parking managers (19) which can control access and egress from a parking garage or lot and process payments; note ¶ 19 and 30 where the parking managers can sense a driver entering a parking garage/lot or a driver paying at a parking meter and thus, update the availability of a parking spot accordingly) 
-“receive, from the second plurality of sensors, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in the plurality of locations beings evaluated comprises an availability of at least one parking spot at the parking location” (see Kotecha ¶ 19, 24 where availability of each parking spot is sent to the parking server and the availability of each spot is managed by the parking manager)
-“at least two locations in the plurality of locations are in a distinct geographic area” (see Kotecha ¶ 19, 24 where availability of each parking spot is sent to the parking server; ¶ 28-29 where the parking spots may be located in/on a garage, lot, on-street, curb-side, homeowner’s driveway, etc.; ¶ 51 and figure 3C where the recommended parking spots are in distinct geographic areas i.e. across the street from a requested location, 0.05 miles away from the requested location, and etc.)
-“query the parking database to identify a set of parking locations recommended to other vehicles distinct from the first vehicle, wherein each parking location in the set of parking locations comprises at least one parking spot for parking a vehicle” (see Kotecha ¶ 38 where once a user reserves a parking spot, the database of parking spot information is updated to identify the parking spot as unavailable; figure 4 and ¶ 53 shows the database where each parking spot has it’s availability information continuously updated; see ¶ 29-30 where the parking spot database is updated and ¶ 31-32 where the selection of a recommended parking spot for a user involves selecting a spot which is available at the user’s requested parking time)
-“based on the data related to the plurality of locations being evaluated for parking the first vehicle and weather conditions in the plurality of locations, determine, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, the recommended parking location being distinct from the parking locations in the set of parking locations recommended to other vehicles” (see Kotecha ¶  32-35 where the invention, in step 207, identifies an available parking spot and transmits the information on location and price to the user; ¶ 44 where current and historical weather and 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer personalized parking assistant to include Kotecha a second plurality of sensors within a plurality of structures and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause a parking analysis computing device to receive, from the second plurality of sensors, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in the plurality of locations beings evaluated comprises an availability of at least one parking spot at the parking location and at least two locations in the plurality of locations are in a distinct geographic area; query the parking database to identify a set of parking locations recommended to other vehicles distinct from the first vehicle, wherein each parking location in the set of parking locations comprises at least one parking spot for parking a vehicle; based on the data related to the plurality of locations being evaluated for parking the first vehicle and weather conditions in the plurality of parking locations, determining, in real-time, a recommended parking location; the recommended parking location being distinct from the parking locations in the set of parking locations recommended to other vehicles with the motivation of receiving up to date information regarding the availability of parking locations within the plurality of locations being evaluated for parking the first vehicle of Kotecha in order to create a more accurate determination of occupancy.

Tippelhofer/Kotecha does not teach a memory unit storing computer-executable instructions, which when executed by the processing unit, cause a parking analysis computing device to receive from the second plurality of sensors, weather conditions of the location determined using at least one sensor 

Carrara teaches:
-“weather conditions of the location determined using at least one sensor in the second plurality of sensors; lighting conditions of the location determined using at least one sensor in the second plurality of sensors” (see Carrara ¶ 67 where the sensor apparatus includes a sensor (105) which measures an environmental property of a parking space; ¶ 67-71 where the sensor (105) can sense temperature, brightness, fine dust, and ozone levels for a parking space; ¶ 72-74 where the sensor (105) detects occupancy information along with the environmental property and sends it to a server; ¶ 93-97 where the sensor determines which parking spaces are shaded/offer weather protection; ¶ 101-104 where the sensor may infer presence of fire; precipitation such as rain, or slickness in the parking space, brightness, etc.) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha personalized parking assistant to receive, from the second plurality of sensors, weather conditions of the location determined using at least one sensor in the second plurality of sensors and lighting conditions of the location determined using at least one sensor in the second plurality of sensors with the motivation of providing better parking location recommendations in response to environmental conditions – see Carrara ¶ 4-6 “information as to whether the parking space is covered…whether there is in a vicinity of the parking spaces a tree or a building which mitigates solar irradiation into a vehicle interior of a motor vehicle parked in a parking space”. Examiner noting the combination is modifying the Kotecha parking managers to also collect weather and lighting conditions data; as Kotecha already uses weather/environmental conditions data in ¶ 44 in order to forecast parking spot availability. 
In addition, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha with the Carrara weather conditions of the location determined using at least one sensor in the second plurality of sensors with the motivation of inferring the condition of the parking spaces as the Carrara modification allows for “infer the presence of fire within the parking area…infer precipitation, for example rain” (¶ 101-104). 

As per independent Claim 8, Tippelhofer teaches: 
-“a parking analysis server, comprising” (see Tippelhofer Paragraph 17-18, 21 where the Tippelhofer “vehicle system for presenting available parking spaces to a driver” comprises of a processor and a memory)
-“a processor” (see Tippelhofer Paragraph 18)
-“at least one memory coupled to the processor and storing computer-executable instructions, which when executed by the processor, cause a parking analysis server to” (see Tippelhofer Paragraph 21)
-“receive, from the first plurality of sensors within the first vehicle, data related to a location of the first vehicle and weather conditions surrounding the first vehicle” (see Tippelhofer Paragraph 19 “environmental detectors” and 20 “GPS module”; ¶ 17-19 where the vehicle system includes environment detector 315 such as a thermometer, hygrometer, barometer, wind speed meter, etc for detecting environmental conditions; ¶ 26 environment detector which includes current/forecasted precipitation that may affect a driver’s choice of parking; ¶ 29 where the current weather detected using environment detector is included in the recommendation – the forecasted rain may affect the distance to destination preference)
query the parking database to identify historical data associated with the first vehicle and the plurality of locations being evaluated for parking the first vehicle” (see Tippelhofer Paragraph 26)
-“based on the data related to the location of the first vehicle and weather conditions surrounding the first vehicle, the historical data, and a target destination for the first vehicle, determine, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, the recommended parking location being one location of the plurality of locations being evaluated for parking the first vehicle and within a threshold distance of the target destination, the threshold distance determined based on the weather conditions in the plurality of locations” (see Tippelhofer Paragraph 24-26 and 28-31, 34 where the invention uses a variety of factors to recommend a parking location; see specifically ¶ 28-29 where the distance from the destination threshold may change based on the presence of rain or any other environmental factors; ¶ 26 environment detector which includes current/forecasted precipitation that may affect a driver’s choice of parking; ¶ 29 where the current weather detected using environment detector is included in the recommendation – the forecasted rain may affect the distance to destination preference)
-“transmit the recommended parking location and cost to a computing device associated with the first vehicle” (see Tippelhofer Figure 1 and Paragraph 31)
-“cause the recommended parking location and cost to be displayed on a display of the computing device associated with the first vehicle” (see Tippelhofer Figure 2B where the recommended parking and associated cost are displayed and Paragraph 31)

Tippelhofer does not teach receive, from the second plurality of sensors within a plurality of structures, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in the plurality of locations beings evaluated comprises an availability of at least one parking spot at the parking location and at least two locations in the plurality 

However, Kotecha teaches:
-“receive, from the second plurality of sensors within a plurality of structures, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in the plurality of locations beings evaluated comprises an availability of at least one parking spot at the parking location” (see Kotecha ¶ 16, 18-19 where the second plurality of sensors are the parking managers (19) which can control access and egress from a parking garage or lot and process payments; note ¶ 19 and 30 where the parking managers can sense a driver entering a parking garage/lot or a driver paying at a parking meter and thus, update the availability of a parking spot accordingly; see Kotecha ¶ 19, 24 where availability of each parking spot is sent to the parking server and the availability of each spot is managed by the parking manager)
-“at least two locations in the plurality of locations are in a distinct geographic area” (see Kotecha ¶ 19, 24 where availability of each parking spot is sent to the parking server; ¶ 28-29 where the parking spots may be located in/on a garage, lot, on-street, curb-side, homeowner’s driveway, etc.; ¶ 51 and figure 3C where the recommended parking spots are in distinct 
-“query the parking database to identify a set of parking locations recommended to other vehicles distinct from the first vehicle, wherein each parking location in the set of parking locations comprises at least one parking spot for parking a vehicle” (see Kotecha ¶ 38 where once a user reserves a parking spot, the database of parking spot information is updated to identify the parking spot as unavailable; figure 4 and ¶ 53 shows the database where each parking spot has it’s availability information continuously updated; see ¶ 29-30 where the parking spot database is updated and ¶ 31-32 where the selection of a recommended parking spot for a user involves selecting a spot which is available at the user’s requested parking time)
-“based on the data related to the plurality of locations being evaluated for parking the first vehicle and weather conditions in the plurality of locations, determine, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, the recommended parking location being distinct from the parking locations in the set of parking locations recommended to other vehicles” (see Kotecha ¶  32-35 where the invention, in step 207, identifies an available parking spot and transmits the information on location and price to the user; ¶ 44 where current and historical weather and other environmental conditions may be used as part of step 207; see ¶ 51 and figure 3C for the parking spot locations and price displayed to the user who requested an available parking spot) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer parking analysis server to include Kotecha receive, from the second plurality of sensors within a plurality of structures, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in 

Tippelhofer/Kotecha does not teach at least one memory coupled to the processor and storing computer-executable instructions that, when executed by the processor, cause the parking analysis server to: receive from the second plurality of sensors within a plurality of structures, weather conditions in the plurality of locations determined using at least one sensor in the second plurality of sensors and lighting conditions of the location determined using at least one sensor in the second plurality of sensors

Carrara teaches:
-“weather conditions in the plurality of locations determined using at least one sensor in the second plurality of sensors and lighting conditions of the location determined using at least one sensor in the second plurality of sensors” (see Carrara ¶ 67 where the sensor apparatus includes a sensor (105) which measures an environmental property of a parking space; ¶ 67-71 where temperature, brightness, fine dust, and ozone levels for a parking space; ¶ 72-74 where the sensor (105) detects occupancy information along with the environmental property and sends it to a server; ¶ 93-97 where the sensor determines which parking spaces are shaded/offer weather protection; ¶ 101-104 where the sensor may infer presence of fire; precipitation such as rain, or slickness in the parking space, brightness, etc.)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha personalized parking assistant to receive, from the second plurality of sensors within a plurality of structures, the Carrara weather conditions in the plurality of locations determined using at least one sensor in the second plurality of sensors and lighting conditions of the location determined using at least one sensor in the second plurality of sensors with the motivation of providing better parking location recommendations in response to environmental conditions - see Carrara ¶ 4-6 “information as to whether the parking space is covered…whether there is in a vicinity of the parking spaces a tree or a building which mitigates solar irradiation into a vehicle interior of a motor vehicle parked in a parking space”. Examiner noting the combination is modifying the Kotecha parking managers to also collect weather and lighting conditions data; as Kotecha already uses weather/environmental conditions data in ¶ 44 in order to forecast parking spot availability. 
In addition, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha with the Carrara weather conditions of the location determined using at least one sensor in the second plurality of sensors with the motivation of inferring the condition of the parking spaces as the Carrara modification allows for “infer the presence of fire within the parking area…infer precipitation, for example rain” (¶ 101-104). 

Claim 15, Tippelhofer teaches a method for generating a parking recommendation, comprising:
-“a parking analysis server” (see Tippelhofer Paragraph 17-18, 21 where the Tippelhofer “vehicle system for presenting available parking spaces to a driver” comprises of a processor and a memory)
-“receiving, by the parking analysis server and from a first plurality of sensors within a first vehicle, data related to a location of the first vehicle and weather conditions surrounding the first vehicle” (see Tippelhofer Paragraph 19 “environmental detectors” and 20 “GPS module”; ¶ 17-19 where the vehicle system includes environment detector 315 such as a thermometer, hygrometer, barometer, wind speed meter, etc for detecting environmental conditions; ¶ 26 environment detector which includes current/forecasted precipitation that may affect a driver’s choice of parking; ¶ 29 where the current weather detected using environment detector is included in the recommendation – the forecasted rain may affect the distance to destination preference)
-“querying, by the parking analysis server, the parking database to identify historical data associated with the first vehicle and the plurality of locations being evaluated for parking the first vehicle” (see Tippelhofer Paragraph 26)
-“based on the data related to the location of the first vehicle and conditions surrounding the first vehicle, the historical data, and a target destination for the first vehicle, determine, by the parking analysis server and in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, the recommended parking location being one location of the plurality of locations being evaluated for parking the first vehicle and within a threshold distance of the target destination, the threshold distance determined based on the weather conditions in the plurality of locations” (see Tippelhofer Paragraph 24-26 and 28-31, 34 where the invention uses a variety of factors to recommend a parking location; see specifically ¶ 28-29 where the distance from the 
-“transmitting, by the parking analysis server, the recommended parking location and cost to a computing device associated with the first vehicle” (see Tippelhofer Figure 1 and Paragraph 31)
-“causing, by the parking analysis server, the parking recommendation and cost to be displayed on a display of the computing device associated with the first vehicle” (see Tippelhofer Figure 2B where the recommended parking and associated cost are displayed and Paragraph 31)

Tippelhofer does not teach receiving, by the parking analysis server and from a second plurality of sensors, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in the plurality of locations beings evaluated comprises an availability of at least one parking spot at the parking location and at least two locations in the plurality of locations are in distinct geographic area; querying, by the parking analysis server, the parking database to identify a set of parking locations recommended to other vehicles distinct from the first vehicle, wherein each parking location in the set of parking locations comprises at least one parking spot for parking a vehicle. Tippelhofer also does not teach based on the data related to the plurality of locations being evaluated for parking the first vehicle and weather conditions in the plurality of parking locations, determining, in real-time, a recommended parking location; the recommended parking location being distinct from the parking locations in the set of parking locations recommended to other vehicles.

However, Kotecha teaches:
receiving, by the parking analysis server and from the second plurality of sensors, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in the plurality of locations beings evaluated comprises an availability of at least one parking spot at the parking location” (see Kotecha ¶ 16, 18-19 where the second plurality of sensors are the parking managers (19) which can control access and egress from a parking garage or lot and process payments; note ¶ 19 and 30 where the parking managers can sense a driver entering a parking garage/lot or a driver paying at a parking meter and thus, update the availability of a parking spot accordingly; see Kotecha ¶ 19, 24 where availability of each parking spot is sent to the parking server and the availability of each spot is managed by the parking manager)
-“at least two locations in the plurality of locations are in a distinct geographic area” (see Kotecha ¶ 19, 24 where availability of each parking spot is sent to the parking server; ¶ 28-29 where the parking spots may be located in/on a garage, lot, on-street, curb-side, homeowner’s driveway, etc.; ¶ 51 and figure 3C where the recommended parking spots are in distinct geographic areas i.e. across the street from a requested location, 0.05 miles away from the requested location, and etc.)
-“querying, by the parking analysis server, the parking database to identify a set of parking locations recommended to other vehicles distinct from the first vehicle, wherein each parking location in the set of parking locations comprises at least one parking spot for parking a vehicle” (see Kotecha ¶ 38 where once a user reserves a parking spot, the database of parking spot information is updated to identify the parking spot as unavailable; figure 4 and ¶ 53 shows the database where each parking spot has it’s availability information continuously updated; see ¶ 29-30 where the parking spot database is updated and ¶ 31-32 where the selection of a 
-“based on the data related to the plurality of locations being evaluated for parking the first vehicle and weather conditions in the plurality of locations, determine, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, the recommended parking location being distinct from the parking locations in the set of parking locations recommended to other vehicles” (see Kotecha ¶  32-35 where the invention, in step 207, identifies an available parking spot and transmits the information on location and price to the user; ¶ 44 where current and historical weather and other environmental conditions may be used as part of step 207; see ¶ 51 and figure 3C for the parking spot locations and price displayed to the user who requested an available parking spot) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer parking analysis server to include Kotecha receiving, by the parking analysis server from the second plurality of sensors, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in the plurality of locations beings evaluated comprises an availability of at least one parking spot at the parking location and at least two locations in the plurality of locations are in a distinct geographic area; querying, by the parking analysis server, the parking database to identify a set of parking locations recommended to other vehicles distinct from the first vehicle, wherein each parking location in the set of parking locations comprises at least one parking spot for parking a vehicle; based on the data related to the plurality of locations being evaluated for parking the first vehicle and weather conditions in the plurality of parking locations, determining, in real-time, a recommended parking location; the recommended parking location being distinct from the parking locations in the set of parking locations 

Tippelhofer/Kotecha does not teach receiving, by the parking analysis server and from the second plurality of sensors, weather conditions of the location determined using at least one sensor in the second plurality of sensors and lighting conditions of the location determined using at least one sensor in the second plurality of sensors. 

Carrara teaches:
-“weather conditions of the location determined using at least one sensor in the second plurality of sensors; lighting conditions of the location determined using at least one sensor in the second plurality of sensors” (see Carrara ¶ 67 where the sensor apparatus includes a sensor (105) which measures an environmental property of a parking space; ¶ 67-71 where the sensor (105) can sense temperature, brightness, fine dust, and ozone levels for a parking space; ¶ 72-74 where the sensor (105) detects occupancy information along with the environmental property and sends it to a server; ¶ 93-97 where the sensor determines which parking spaces are shaded/offer weather protection; ¶ 101-104 where the sensor may infer presence of fire; precipitation such as rain, or slickness in the parking space, brightness, etc.)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha personalized parking assistant to receiving, by the parking analysis server and from the second plurality of sensors, the Carrara weather conditions of the location determined using at least one sensor in the second plurality of sensors and Examiner noting the combination is modifying the Kotecha parking managers to also collect weather and lighting conditions data; as Kotecha already uses weather/environmental conditions data in ¶ 44 in order to forecast parking spot availability. 
In addition, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha with the Carrara weather conditions of the location determined using at least one sensor in the second plurality of sensors with the motivation of inferring the condition of the parking spaces as the Carrara modification allows for “infer the presence of fire within the parking area…infer precipitation, for example rain” (¶ 101-104). 

As per dependent Claims 5, 12, and 19, Tippelhofer/Kotecha/Carrara teaches the parking analysis system of Claim 1, the parking analysis server of claim 8, and method of claim 15.
Tippelhofer further teaches a memory unit that when executed, can “receive user input identifying at least one parking preference for the first vehicle; and determining, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location is further based on the at least one parking preference” (see Tippelhofer Paragraph 28). 

As per dependent Claims 6, 13, and 20, Tippelhofer/Kotecha/Carrara teaches the parking analysis system of Claim 1, the parking analysis server of claim 8, and method of claim 15.
identify, based on the data received from at least one sensor of the first plurality of sensors and the second plurality of sensors, a first environmental condition; and responsive to identifying the first environmental condition, automatically modifying the at least one parking preference” (see Tippelhofer Paragraph 29 where if the system detects rain, the preference of parking at an inexpensive location may be modified to prioritize a preference of parking closer to the destination).

As per dependent Claim 7, Tippelhofer/Kotecha/Carrara teaches the parking analysis system and method of Claim 1.  
Tippelhofer further teaches “wherein the cost associated with parking the first vehicle in the recommended parking location is based, at least in part, on the parking risk associated with parking the first vehicle in the recommended parking location” (see Tippelhofer Paragraph 30 where the system weights certain factors when determining a recommended parking location and cost, one of the weighting factors being the possible risks of parking in a specific location. The risks can range from tow away zones to sweeping schedules to garage closing times.) 

As per dependent Claim 14, Tippelhofer/Kotecha/Carrara teaches the parking analysis server of Claim 8.
Tippelhofer further teaches “data related to the location of the first vehicle includes global positioning system (GPS) data” (see Tippelhofer Paragraph 20). 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tippelhofer et al. (US 2014/0266805) in view of Kotecha et al. (US 2015/0066545) in view of Carrara (US 2017/0236417) as applied to Claims 1, 8, and 15 above, further in view of Stenneth (US 2015/0346718) in view of Tillotson et al. (US 2006/0250278).

As per dependent Claims 2, 9, and 16, Tippelhofer/Kotecha/Carrara teaches the parking analysis system of Claim 1, parking analysis server of claim 8, and method of claim 15.  

Tippelhofer/Kotecha/Carrara does not teach a third plurality of sensors within one or more other vehicles different from the first vehicle wherein the memory unit further stores instructions that, when executed, cause the parking analysis computing device to receive, from the third plurality of sensors, data related to locations of the one or more other vehicles and conditions surrounding the one or more other vehicles, wherein the determining, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, is further based on the received data related to the locations of the one or more other vehicles and the conditions surrounding the one or more other vehicles. 

Stenneth teaches:
-“a third plurality of sensors within one or more other vehicles different from the first vehicle” (see Stenneth Paragraph 24)
-“receive, from the third plurality of sensors, data related to locations of the one or more other vehicles and conditions surrounding the one or more other vehicles” (see Stenneth Paragraph 24)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara parking analysis system and method to receive, from the third plurality of sensors, data related to locations of the one or more other 

Tippelhofer/Kotecha/Carrara/Stenneth does not teach wherein determining, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location is further based on the data related to locations of the one or more other vehicles and the conditions surrounding the one or more other vehicles.

Tillotson teaches:
-“wherein determining, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location is further based on the data related to locations of the one or more other vehicles and the conditions surrounding the one or more other vehicles” (see Tillotson Paragraph 37 where the parking data received from vehicles other than the first vehicle is used to determine a recommended parking location)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara/Stenneth parking analysis system and method wherein determining, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, is further based on the received data related to the locations of the one or more other vehicles and the conditions surrounding the one or more other vehicles with the motivation of reducing the “uncertainty in how long it will take to find a parking space” (Tillotson US 2006/0250278 Paragraph 6) because with data on whether a . 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tippelhofer et al. (US 2014/0266805) in view of Kotecha et al. (US 2015/0066545) in view of Carrara (US 2017/0236417) in view of Stenneth (US 2015/0346718) in view of Tillotson et al. (US 2006/0250278) as applied to Claim 2/9/16 above, in further view of Pal (US Patent No. 9,758,092).

As per dependent Claims 3, 10, and 17, Tippelhofer/Kotecha/Carrara/Stenneth/Tillotson teaches the parking analysis system of Claim 2, the parking analysis server of claim 9, and method of claim 16.

Tippelhofer/Kotecha/Carrara/Stenneth/Tillotson does not teach wherein the data is received from a third plurality of sensors via vehicle-to-vehicle (V2V) communications. 

Pal teaches “wherein the data is received from a third plurality of sensors via vehicle-to-vehicle (V2V) communications” (see Pal Figure 6A). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara/Stenneth/Tillotson parking analysis system, parking analysis server, and method to receive data from the third plurality of sensors via V2V communications with the motivation of preventing vehicular accidents. With data from the third plurality of sensors communicated between vehicles, the risk of vehicles, especially autonomous vehicles, colliding while parking is lessened.  

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tippelhofer et al. (US 2014/0266805) in view of Kotecha et al. (US 2015/0066545) in view of Carrara (US 2017/0236417) as applied to Claim 1/8/15 above, in further view of  Pal (US Patent No. 9,758,092).

As per dependent Claims 4, 11, and 18, Tippelhofer/Kotecha/Carrara teaches the parking analysis system of Claim 1, the parking analysis server of claim 8, and method of claim 15.

Tippelhofer/Kotecha/Carrara does not teach wherein the data is received from the second plurality of sensors via vehicle-to-infrastructure communications.

However, Pal teaches “wherein the data is received from the second plurality of sensors via vehicle-to-infrastructure (V2I) communications” (see Pal Figure 7A). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara parking analysis system and method to receive data from the second plurality of sensors via V2I communications with the motivation of providing accurate and current information as to the availability of open parking spots to the parking assistant within the vehicle of the requester. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tippelhofer et al. (US 2014/0266805) in view of Kotecha et al. (US 2015/0066545) in view of Carrara (US 2017/0236417) as applied to Claim 1 above, further in view of Konrardy et al. (US Patent No. 10386845). 

As per dependent Claim 21, Tippelhofer/Kotecha/Carrara teaches the parking analysis system of Claim 1.
Tipplehofer further teaches:
-“wherein the instructions, when executed by the processing unit, further cause the parking analysis computing device to: obtain an acceptance of the displayed recommended parking location” (see Tipplehofer ¶ 31-34 and figure 1/2A/2B (with corresponding figure descriptions and explantions) where the system displays available parking spaces in a map or list view and the driver may select a preferred space by touching the touch sensitive display)
 -“based on the acceptance, provide the recommended parking location to a computing device of the first vehicle, wherein the computing device provides instructions for the first vehicle to navigate to the recommended parking location via a route generated based on the recommended parking location” (see Tipplehofer ¶ 31-34 where after the driver selects a preferred parking space, the system calculates and displays driving directions to the selected space – the driving directions may be updated or modified based on newly selected parking spaces) 

Tipplehofer/Kotecha/Carrara does not teach provide the recommended parking location to an autonomous vehicle control computing device of the first vehicle, wherein the autonomous vehicle control computing device causes the first vehicle to navigate to the recommended parking location via a route generated based on the recommended parking location and the weather conditions received by the first plurality of sensors in the first vehicle. However, see rejection of Claim 1 above where 

Konrardy teaches:
-“provide the target location to an autonomous vehicle control computing device of the first vehicle, wherein the autonomous vehicle control computing device causes the first vehicle to navigate to the target location via a route generated based on the target location and the weather conditions received by the first plurality of sensors in the first vehicle” (see Konrardy figure 1A and Column 9 Lines 19-67 and Column 10 Lines 1-35 where the vehicle includes sensors 120, front end components and back end components – the back end components storing environmental conditions of vehicle operation; Column 21 Lines 1 -37 where the environmental conditions is generated by vehicle sensors; figure 8 and Column 48 Line 39 to Column 52 Line 17 (specifically Column 49 Line 10-16 “If a route adjustment is requested or required during the vehicle trip, an updated route may be determined. This may include adjustments necessitated by changing weather or traffic conditions…”) where the user provides selection of a target location to the autonomous vehicle and the autonomous vehicle is controlled to travel along a route toward the target location while monitoring conditions along the route, adjustments to the route may be performed based on changing weather or traffic conditions and adjustments to the target location; see also figure 9 and corresponding paragraphs related to autonomous vehicle parking; Column 11 Lines 5-23 where sensors generate data relating the weather conditions; Column 25-26 where weather data and road conditions are used to provide a recommendation to the driver; Column 59 where risk level is calculated using environmental data (weather, road, etc.) ) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara parking analysis system with the 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Konrardy autonomous vehicle control computing device for the Tipplehofer computing device. Both are located within the first vehicle and provide routing instructions to a location; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 10528829 teaches a processor detecting change in the surrounding environment of the vehicle – rainfall, snowfall, and intensity of sunlight.
US2018/0194343 teaches changing parking location of a vehicle due to change in environmental conditions.
US2016/0238399 teaches ranking parking locations based on criteria of comfort (heat in vehicle due to presence of sunlight) and parking safety (parking in dark shaded area). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628